Hamilton App. No. C-970175. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ entry, filed April 17, 1998:
“[I]t is the Order of this Court that this appeal is certified to the Ohio Supreme Court regarding the following issue upon which the two decisions conflict:
“ ‘Whether the language “ALL UNTIL FURTHER ORDER OF THIS COURT" appearing as the last paragraph of a divorce decree is sufficient, of itself, to satisfy the requirement of Ressler v. Ressler (1985), 17 Ohio St.3d 17 [17 OBR 14], 476 N.E.2d 1032, that a decreeing court must expressly reserve jurisdiction in order to later modify a spousal support award of fixed duration.’ ”
The conflict case is Moore v. Moore (Dec. 27, 1988), Warren App. No. CA88-06-051, unreported. Sim sponte, cause consolidated with 98-749, infra.